850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Norman HONEYCUTT, Defendant-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Clifford David CARLYLE, Defendant-Appellants.
Nos. 87-5188, 87-5181.
United States Court of Appeals, Fourth Circuit.
June 24, 1988.

Lionel S. Lofton (Parks N. Small, on brief), for appellants.
J. Robert Haley, Assistant United States Attorney (Vinton D. Lide, United States Attorney, on brief), for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Joseph Norman Honeycutt and Clifford David Carlyle appeal the decision of the district court denying their motion to suppress evidence seized from the automobile in which they were stopped on March 5, 1987.  A review of the record, the briefs, and oral argument reveals that the thorough, well-reasoned opinion of the district court is without error.  We therefore affirm on the reasoning of the district court.  United States v. Honeycutt, CR-87-00074 (D.S.C. May 28, 1988).


2
AFFIRMED.